Exhibit 10.2

CELL THERAPEUTICS, INC.

2007 EQUITY INCENTIVE PLAN

STOCK AWARD AGREEMENT

THIS STOCK AWARD AGREEMENT (this “Award Agreement”) is dated as of
[            , 20    ] (the “Award Date”) by and between Cell Therapeutics,
Inc., a Washington corporation (the “Company”), and
[                                         ] (the “Participant”).

W I T N E S S E T H

WHEREAS, pursuant to the Cell Therapeutics, Inc. 2007 Equity Incentive Plan (the
“Plan”), the Company hereby grants to the Participant, effective as of the date
hereof, a stock award (the “Award”), upon the terms and conditions set forth
herein and in the Plan.

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Participant, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meaning assigned to such terms in the Plan.

2. Grant. Subject to the terms of this Award Agreement, the Company hereby
grants to the Participant an Award with respect to an aggregate of
[                    ] fully-vested shares of common stock of the Company (the
“Shares”).

3. No Right to Employment/Service. Nothing contained in this Award Agreement or
the Plan constitutes an employment or service commitment by the Company or any
of its Affiliates or Subsidiaries, affects the Participant’s status, if he or
she is an Employee, as an Employee at will who is subject to termination without
cause, confers upon the Participant any right to remain employed by or in
service to the Company or any of its Subsidiaries or Affiliates, interferes in
any way with the right of the Company or any of its Subsidiaries or Affiliates
at any time to terminate such employment or services, or affects the right of
the Company or any of its Subsidiaries or Affiliates to increase or decrease the
Participant’s other compensation or benefits. Nothing in this Award Agreement,
however, is intended to adversely affect any independent contractual right of
the Participant without his or her consent thereto.

4. Stock Certificates. The Company shall issue the Shares subject to the Award
either: (a) in certificate form; or (b) in book entry form, and in either case,
registered in the name of the Participant.

5. Tax Withholding. The Company (or any of its Subsidiaries last employing the
Participant) shall be entitled to require a cash payment by or on behalf of the
Participant and/or to deduct from other compensation payable to the Participant
any sums required by federal, state or local tax law to be withheld with respect
to the Shares. Alternatively, the Company may (but is not required to) permit
the Participant to elect, in such manner and at such time or times prior to any
applicable tax date as may be permitted or required under Section 11 of the Plan
and rules established by the Committee, to have the Company withhold and
reacquire Shares at their Fair Market Value to satisfy any withholding
obligations of the Company or its Subsidiaries with respect to the Shares. Any
election to have Shares so held back and reacquired shall be subject to such
rules and procedures as the Committee may impose.

 

1



--------------------------------------------------------------------------------

6. Notices. Any notice to be given under the terms of this Award Agreement shall
be in writing and addressed to the Company at its principal office to the
attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Company’s payroll records. Any notice shall be
delivered in person or shall be enclosed in a properly sealed envelope,
addressed as aforesaid, registered or certified, and deposited (postage and
registry or certification fee prepaid) in a post office or branch post office
regularly maintained by the United States Government. Any such notice shall be
given only when received, but if the Participant is no longer employed by or
providing services to the Company or a Subsidiary, shall be deemed to have been
duly given five business days after the date mailed in accordance with the
foregoing provisions of this Section 6.

7. Plan. The Award and all rights of the Participant under this Award Agreement
are subject to the terms and conditions of the provisions of the Plan,
incorporated herein by reference. The Participant agrees to be bound by the
terms of the Plan and this Award Agreement. The Participant acknowledges having
read and understanding the Plan, the Prospectus for the Plan, and this Award
Agreement. Unless otherwise expressly provided in other sections of this Award
Agreement, provisions of the Plan that confer discretionary authority on the
Board or the Committee do not (and shall not be deemed to) create any rights in
the Participant unless such rights are expressly set forth herein or are
otherwise in the sole discretion of the Board or the Committee so conferred by
appropriate action of the Board or the Committee under the Plan after the date
hereof.

8. Entire Agreement. This Award Agreement and the Plan constitute the entire
agreement and supersede all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof. The Plan
may be amended pursuant to Section 10.1 of the Plan. This Award Agreement may be
amended by the Committee from time to time. Any such amendment must be in
writing and signed by the Company. Any such amendment that materially and
adversely affects the Participant’s rights under this Award Agreement requires
the consent of the Participant in order to be effective with respect to the
Award. The Company may, however, unilaterally waive any provision hereof in
writing to the extent such waiver does not adversely affect the interests of the
Participant hereunder, but no such waiver shall operate as or be construed to be
a subsequent waiver of the same provision or a waiver of any other provision
hereof.

9. Counterparts. This Award Agreement may be executed simultaneously in any
number of counterparts, including through electronic transmission, each of which
counterparts shall be deemed an original but all of which together shall
constitute one and the same instrument.

10. Section Headings. The section headings of this Award Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

 

2



--------------------------------------------------------------------------------

11. Governing Law. This Award Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Washington without regard
to conflict of law principles thereunder.

12. Clawback Policy. The Shares are subject to the terms of the Company’s
recoupment, clawback or similar policy as it may be in effect from time to time,
as well as any similar provisions of applicable law, any of which could in
certain circumstances require repayment or forfeiture of the Shares or other
cash or property received with respect to the Shares (including any value
received from a disposition of the Shares).

13. No Advice Regarding Grant. The Participant is hereby advised to consult with
his or her own tax, legal and/or investment advisors with respect to any advice
the Participant may determine is needed or appropriate with respect to the
Shares (including, without limitation, to determine the foreign, state, local,
estate and/or gift tax consequences with respect to the Award). Neither the
Company nor any of its officers, directors, affiliates or advisors makes any
representation (except for the terms and conditions expressly set forth in this
Award Agreement) or recommendation with respect to the Award. Except for the
withholding rights set forth in Section 5 above, the Participant is solely
responsible for any and all tax liability that may arise with respect to the
Award.

[Remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
on its behalf by a duly authorized officer and the Participant has hereunto set
his or her hand as of             , 20    .

 

CELL THERAPEUTICS, INC., a Washington corporation By:  

 

[Name] [Title] PARTICIPANT

 

Signature

 

Print Name

 

4